USCA4 Appeal: 21-7210      Doc: 10         Filed: 01/25/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7210


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        EDDIE BLANCHARD, a/k/a Jughead, a/k/a Jug,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. Henry E. Hudson, Senior District Judge. (3:14-cr-00139-HEH-RCY-1)


        Submitted: January 20, 2022                                       Decided: January 25, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Eddie Blanchard, Appellant Pro Se. Michael Calvin Moore, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7210      Doc: 10         Filed: 01/25/2022      Pg: 2 of 2




        PER CURIAM:

               Eddie Blanchard appeals the district court’s order denying his motion for

        compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

        Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We review the district court’s order for

        abuse of discretion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied,

        142 S. Ct. 383 (2021). “A district court abuses its discretion when it acts arbitrarily or

        irrationally, fails to consider judicially recognized factors constraining its exercise of

        discretion, relies on erroneous factual or legal premises, or commits an error of law.”

        United States v. Dillard, 891 F.3d 151, 158 (4th Cir. 2018) (internal quotation marks

        omitted). After reviewing the record in its entirety, we conclude that the district court did

        not abuse its discretion. Therefore, we affirm the district court’s order. We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2